                          Case 1:21-cv-02512-CM Document 17 Filed 07/12/21 Page 1 of 1




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK
                    NICHOLAS MONDELO,
                                                                         Civil Action No.:
                               Plaintiff,                                1:21-cv-02512 (CM)

                                  v.                                     NOTICE OF APPEARANCE

                    QUINN, EMANUEL, URQUHART &
                    SULLIVAN, LLP, PETER CALAMARI, AND
                    DAVID ESKANOS,

                               Defendants.

                        PLEASE TAKE NOTICE that Joshua D. Fulop of Kasowitz Benson Torres LLP, an

               attorney admitted to practice in this Court, hereby respectfully enters his appearance in the

               above-captioned matter on behalf of defendants Quinn, Emanuel, Urquhart & Sullivan, LLP,

               Peter Calamari, and David Eskanos (collectively, “Defendants”), and requests that all papers in

               this action with respect to Defendants be served upon him.


               Dated: July 12, 2021
                     New York, New York

                                                              Respectfully submitted,

                                                              KASOWITZ BENSON TORRES LLP

                                                              By: /s/Joshua D. Fulop

                                                              Joshua D. Fulop
                                                              1633 Broadway
                                                              New York, New York 10019
                                                              Tel.: (212) 506-1700
                                                              Fax: (212) 506-1800
                                                              jfulop@kasowitz.com

                                                              Attorneys for Defendants Quinn, Emanuel,
                                                              Urquhart & Sullivan, LLP, Peter Calamari,
                                                              and David Eskanos



2446811v2
5/22/2020 1:11 PM
